Dissenting Opinion.
Hackney, J.
Conceding that ordinarily the ratification of an unauthorized act has the effect to confer authority for the act at the time it was done, I am not satisfied that the rule, as strongly as I have stated it, can be applied in this case. The bonds in question, at the time.of their execution, and continuously up to the time of the passage of the act of 1897 were void. They were as no obligations. As sometimes said, they were as so much blank paper. The act of 1897 gives them the first life or validity possessed by them. Its practical effect is to create, for the city, a debt in the amount of the bonds. I do not dwell upon the question of legislative power to create a debt for a city; but where the debt is given life and vigor at a time when, under the Constitution, a debt *227could not be created by the city, even with, express legislative authority, I do not feel satisfied that they could be rendered a debt valid by relation back to the time of their execution. Before the act the city did not owe the amount of the bonds. The bonds did not represent a debt. To make them a debt is an act exceeding the limits prescribed by the Constitution. I firmly believe that if the debt could not have been validly created in 189?, by authority of the General Assembly, there could exist no power to ratify or create a debt by relation back to a time when power did exist. This question relates to the power of the General Assembly, as it is limited by the Constitution. Under that instrument there is no power to create the debt, and, as I believe, no power to ratify it and give it relation back to a time when power did exist. In other words, the power to ratify exists only where the power exists to authorize the act sought to be ratified. ■